Order filed, January 11, 2013.




                                            In The

                         Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-01059-CR
                                     NO. 14-12-01060-CR
                                       ____________

                              ERIC D. MILBURN, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 184th District Court
                                 Harris County, Texas
                       Trial Court Cause No. 1296352 & 1296353


                                           ORDER

       The reporter’s record in this case was due January 8, 2013. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Cynthia Lee, the official court reporter, to file the record in this appeal within
30 days of the date of this order.

                                        PER CURIAM